Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 objected to because of the following informalities:  the Examiner believes it should be claimed “vertical height” not “vertical width” of the radiator as “width” implies in the vehicle left/right direction.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2013/0247881) in view of Yaginuma (JP 10-203456). 
In re claim 9, Okubo discloses a saddle-riding vehicle in which a water-cooled internal combustion engine (E), a radiator (41) and a fuel tank (40) are supported on a vehicle body frame, wherein a canister (43) that collects fuel vaporized within the fuel tank is disposed in a vehicle fore-and-aft direction and within a vertical height of the radiator in a vertical direction when viewed from a side as shown in Figure 3 below, and the radiator is supported on the vehicle body frame in an attitude in which the radiator is inclined upward to a front, but does not disclose the radiator being behind the canister so that a front face thereof faces the canister side. Yaginuma, however, does disclose 

    PNG
    media_image1.png
    402
    703
    media_image1.png
    Greyscale

In re claim 10, Okubo further discloses wherein the canister, which has a cylindrical external shape, is disposed so that a central axis thereof is along the vehicle fore-and-aft direction.   

In re claim 12, the combination of Okubo and Yaginuma further discloses wherein the fuel tank is disposed in front of the radiator in the vehicle fore-and-aft direction when viewed from the side, and Okubo further discloses wherein the canister is disposed on one side, in a vehicle width direction, of the fuel tank (40) as shown in Figure 8.  
In re claim 13, Okubo further discloses wherein one of a pair of side cowls (56), which are part of a vehicle body cover, is disposed so as to sandwich the canister between the one of the side cowls and the fuel tank in the vehicle width direction as shown in Figure 8.  
In re claim 15, Okubo further discloses wherein the vehicle body frame has a head pipe (12) steerably supporting handlebars (25), a down frame (13) extending downward from the head pipe, and a pair of left and right lower frames (23L, R) connectedly provided on a lower part of the down frame and extending to the rear, the canister is supported on one of a pair of left and right support frames supporting from below a pair of left and right footrest parts (68) formed on the vehicle body cover in order for a rider to place his or her feet on, and the canister is disposed above the lower frame when viewed from the side and on an inside of said one support frame in the vehicle width direction as shown in Figure 5.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Yaginuma in view of Yamaguchi (US 7,762,367). 
In re claim 14, Okubo and Yaginuma disclose the saddle-riding vehicle according to Claim 9, but do not disclose wherein a louver comprising a plurality of vane portions inclined downward to a rear toward a direction of the canister and a slit disposed beneath the vane portions is provided on a front cover disposed in front of the canister in the vehicle fore-and-aft direction when viewed from the side.  Yamaguchi, however, does disclose a louver (53) comprising a plurality of vane portions (54) inclined downward to a rear and a slit disposed beneath the vane portions is provided on a front cover disposed in front of the vehicle fore-and-aft direction when viewed from the side as shown in Figure 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Okubo and Yaginuma such that it comprised the louvers of Yamaguchi to direct the airflow to provide proper cooling. The Examiner notes that the louvers of Yamaguchi installed on the combination of Okubo and Yaginuma would result in the vane portions being inclined downward to a rear toward a direction of the canister and the slits in front of the canister in the vehicle fore-and-aft direction when viewed from the side.  
Allowable Subject Matter
Claim 16 allowed (see objection above).
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the fuel tank is disposed in front of the radiator in the vehicle fore-and-aft direction when viewed from the side, and the canister is disposed on one side, in a vehicle width direction, of the fuel tank and within a width .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the current invention has the canister placed in the travel wind guided by a fan so that the cooling efficiency of the canister can be enhanced, however the Examiner notes that this spatial relationship between the fan, canister, and smoothly circulated flow is not claimed. The Examiner further notes that the purpose of such a layout, namely the cooling efficiency that results from smoothly circulated flow around the canister without clogging, is also not claimed. Applicant also argues that Okubo’s radiator is above the bottom of the canister. The Examiner, however notes that the bottom of the canister is at least as high as the bottom of the radiator as shown in the annotated Figure 3 above. Applicant further argues that improper hindsight was used to move the radiator rearwardly. The Examiner, however, maintains that Yaginuma (see paragraph [0022]) discloses mounting of the radiator towards the rear such that it is protected by the frame tubes. With the radiator of Okubo being in the front and not protected, it would not be impermissible hindsight to move just the radiator to the rear and behind the canister which is already protected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is   (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                          

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611